        4:17-bk-15028 Doc#: 57 Filed: 04/07/21 Entered: 04/07/21 15:30:22 Page 1 of 1
                                                                                              GO11-2(b) / PD/3
                            IN THE UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION
IN RE: TINA R. WARD                                                                  CASE NO: 17-15028
                                                                                            Chapter 13


                                CHAPTER 13 ORDER TO PAY TRUSTEE
                                              (DIRECT PAY)

  The above named debtor has filed a petition under Chapter 13 of the United States Bankruptcy Code .

    IT IS ORDERED that until further orders of this court, the debtor named above shall pay the sum of
$617.00 MONTHLY and each succeeding period thereafter to:

                                       Mark T. McCarty, Trustee
                                       3554 Momentum Place
                                       Chicago, IL 60689-5335

 IT IS FURTHER ORDERED, that all funds forwarded to the Trustee shall be by money order, cashiers
check, or other payment form accepted by the Trustee and are due by the 22nd of each month unless
scheduled otherwise.

 IT IS FURTHER ORDERED, that the payments required herein are to commence on April 01, 2021.


 IT IS FURTHER ORDERED THAT this Order supersedes any previous order to the debtor to make
payments to the Trustee in this case.

Date: 04/07/2021                                                    /s/ RICHARD D. TAYLOR
                                                               Richard D. Taylor, Bankruptcy Judge

cc:   TINA R. WARD
      Danyelle J. Walker (Noticed by ECF)
      MARK T. MCCARTY
